Case: 09-10961       Document: 00511087244          Page: 1    Date Filed: 04/21/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 21, 2010
                                     No. 09-10961
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




JESSE F. REECE, SR.,

                                                   Plaintiff-Appellant,

versus

COUNTRYWIDE HOME LOANS;
COUNTRYWIDE FULL SPECTRUM LENDING DIVISION,

                                                   Defendants-Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 7:09-CV-147




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Jesse Reece, Sr., seeks leave to proceed in forma pauperis (“IFP”) on ap-


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10961    Document: 00511087244 Page: 2        Date Filed: 04/21/2010
                                 No. 09-10961

peal. The district court dismissed his complaint as frivolous on the basis that it
was duplicative of a previously dismissed lawsuit. The court also denied Reece
leave to proceed IFP on appeal and certified that his appeal was not taken in
good faith.
      The district court was correct that a complaint filed IFP may be dismissed
as frivolous if it alleges “substantially the same facts arising from a common ser-
ies of events which have already been unsuccessfully litigated by the IFP plain-
tiff.” Wilson v. Lynaugh, 878 F.2d 846, 850 (5th Cir. 1989); see also Pittman v.
Moore, 980 F.2d 994, 995 (5th Cir. 1993). In addition, it is obvious that Reece’s
current complaint duplicates his prior suit. Because the appeal does not present
any legal points arguable on their merits, it is DISMISSED as frivolous. See
Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5 TH C IR. R. 42.2. The
motion for leave to appeal IFP is DENIED.




                                        2